—Appeal from a judgment of the County Court of Schenectady County (Sise, J.), rendered July 30, 1996, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to the crime of robbery in the second degree in connection with the May 1, 1996 armed robbery of a department store in the Town of Rotterdam, Schenectady County. Pursuant to his plea agreement, defendant waived his right to appeal and was sentenced to 5 to 10 years in prison. Defendant now contends that this sentence was harsh and excessive given the fact that he did not injure anyone *757and that his criminal conduct resulted from his drug and alcohol abuse problem. Because defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve this issue for our review (see, People v Buchanan, 236 AD2d 741, Iv denied 89 NY2d 1032). Nevertheless, were we to reach this issue, we would find it to be without merit. Defendant committed a crime which threatened the life and safety of a number of innocent people. This, together with defendant’s prior criminal history and the fact that he received the bargained-for sentence, which was consistent with the relevant statutory requirements, lead us to conclude that the sentence was neither harsh nor excessive and that County Court did not abuse its discretion by imposing it (see, People v West, 221 AD2d 774, Iv denied 87 NY2d 926). Accordingly, in the absence of extraordinary circumstances warranting our intervention, the sentence imposed by County Court will not be disturbed (see, People v Mackey, 136 AD2d 780, Iv denied 71 NY2d 899).
Cardona, P. J., Mikoll, White, Spain and Carpinello, JJ., concur.
Ordered that the judgment is affirmed.